DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
3.	The references cited on a Form PTO 1449 have been considered.
Specification
4.	The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chan et al. (U.S. Pat. 4,812,859).
Chan et al. disclose the following limitations:
Regarding independent Claim 1, an assembly comprising: 
* 	at least one die (61), 
* 	a substrate (78) comprising at least one electrical trace (78a); 
* 	a lid (66, 68, 72, 76) coupled to a first side of the substrate to contain an amount of fluid between the substrate and lid; and 
*	 an adhesive film (80) coupled to a second side of the substrate to protect the at least one electrical trace; wherein the lid further comprises a main chamber (64a-d) for each of at least two distinct fluids and an overflow chamber (70a-d) fluidically coupled to each of the main chambers via an overflow channel (76a-d, col. 3, lines 7-68, col. 4, lines 1-58 & Fig. 1). 
Please note that adhesive pad 80 is considered to read on the limitation “an adhesive film coupled to a second side of the substrate to protect the at least one electrical trace” since the side of the flexible circuit 78 remote from the printhead 60 (here considered to be the “second side”, the “first side” being the side adjacent to the printhead 60) is held in position by adhesive pad 80 are therefore protected from damage that may result from detachment of the flexible circuit 78. 
*	Regarding Claim 16, a periphery of the lid is attached to a periphery of the substrate (with the adhesive film 80, col. 3, lines 7-68, col. 4, lines 1-58 and Fig. 1). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) in Iiew of Bretl et al. (U.S. 2003/0081647 A1).
Chan et al. disclose the following limitations:
*	Regarding Claim 3, the distinct fluids being different colors of printing fluid and wherein the different colors of printing fluids are provided to the dies via fluidically separate channels (64a-d) defined between the substrate and the lid (Title, Abstract, col. 3, lines 7-68, col. 4, lines 1-58 and Fig. 1).
Chan et al. do not disclose the following limitations:
* 	Regarding Claim 2, at least one die comprises two die with each die being provided with at least one distinct fluid.
Bretl et al. disclose the following limitations:
*	Regarding Claim 2, at least one die comprises two die with each die being provided with at least one distinct fluid (§§0020-0043 and Figs. 1-8, best seen in §0040 and Figs. 3-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the at least one die comprises two die with each die being provided with at least one distinct fluid, as taught by Bretl et al. into Chan et al. for the purpose of providing more than one electrically coupled die with a common electrical insulation and corrosion resistance, to enable the use of “sliver” die of minimal footprint and cost while .
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) in view of Kishida (U.S. Pat. 6,203,148).
Chan et al. all of the claimed limitations except for the following:
*	Regarding Claim 5, the overflow channel further comprising a capillary pinch point to hold an amount of fluid within the main chamber.
Kishida discloses the following limitations: 
*	Regarding Claim 5, an overflow channel comprising a capillary pinch point (6) to hold an amount of fluid within the main chamber (col. 5, lines 32-48 and Fig. 3B).
*	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the capillary pinch point of Kishida into Chan et al. to provide negative pressure to a recording head without the use of porous filler for the purpose of enabling simple control of negative pressure while increasing the volume of ink held in the cartridge.
11.	Claims 6-7and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) and Kishida (U.S. Pat. 6,203,148)   as applied to claim 1 above, and further in view of Gonzales (U.S. 2003/0142180 A1).
Chan et al. and Kishida disclose the following limitations:
*	Regarding Claim 6, the overflow chamber being vented to atmosphere thru structure (74) defined on a surface of the lid opposite the substrate (Chan et al., col. 3, lines 54-58 and Fig. 1).
Chan et al. and Kishida do not disclose the following limitations:
*	Regarding Claim 6, the structure being a labyrinth structure. 
*	Regarding Claim 7, a seal layer to seal the labyrinth structure.
*	Regarding Claim 20, a labyrinth coversheet over the labyrinth to retain vapor.
Gonzales discloses the following limitations:
*	Regarding Claim 6, a vent structure being a labyrinth structure (§§0024, 0036-0038 and Figs. 4-6). 
*	Regarding Claim 7, a seal layer (602) to seal the labyrinth structure (§§0036-0038 and Figs. 4-6). 
*	Regarding Claim 20, a labyrinth coversheet (602) over the labyrinth to retain vapor (§§0036-0038 and Figs. 4-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a vent structure being a labyrinth structure, a seal layer to seal the labyrinth structure and a labyrinth coversheet over the labyrinth to retain vapor, as taught by Gonzales into Chan et al. and Kishida for the purpose of controlling evaporation while the cartridge is vented, to avoid ink drying and resultant loss of print quality.
12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) in view of Kishida (U.S. Pat. 6,203,148) and Deshmukh (U.S. 2002/0097306 A1).
Chan et al. disclose the following limitations:
*	Regarding Claim 8, the fluid to be contained in foam blocks (70a-d, col. 3, lines 42-59 and Fig 1).
Chan et al. does not disclose the following limitations:
*	Regarding Claim 8, at least one ball cork to plug at least one fluid port after the assembly is filled with fluid
Kishida discloses the following: 
*	Regarding Claim 8, capillary holes (6) controlling the negative pressure without taking up as much space as the foam (col. 5, lines 32-48 and Fig. 3B).
Deshmukh discloses the following limitations: 
*	Regarding Claim 8, at least one ball cork to plug at least one fluid port (200) after the assembly is filled with fluid (§§0045-0047 and Figs. 1, 10-11).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate capillary holes controlling the negative pressure without taking up as much space as the foam (Kishida) and at least one ball cork to plug at least one fluid port after the assembly is filled with fluid (Deshmukh), as taught by Kishida and Deshmukh into Chan et al. for the purpose of providing negative pressure to a recording head independent of the use of porous filler, to enable simple control of negative pressure while increasing the volume of ink held in the cartridge and to providing a filling port that enables an inkjet pen to be filled with ink while preventing the ink from spilling out of the pen as it moves from the ink filling station of assembly, to enable convenient filling of the cartridge without foam.
Allowable Subject Matter
13.	Claims 4 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.		Claims 9-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 4 is the inclusion of the .
	The primary reason for allowing claims 9-12 is the inclusion of the limitations of a fludic cartridge that includes a substrate, the substrate comprising at least one die coupled to a first side of the substrate, wherein the at least one die is electrically coupled to a number of electrical interface pads via at least one electrical trace defined on a second side of the substrate; and a lid coupled to the second side of the substrate forming at least one fluid chamber between the lid and the substrate. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowing claims 13-15 is the inclusion of the limitations of fluid delivery cartridge that includes at least one die to fluidically dispense at least two different colors of printing fluid; a substrate, wherein the at least one die is coupled to a first surface of the substrate; at least one electrical trace defined on the first surface of the substrate, the at least one electrical trace electrically coupling the at least one die to at least one electrical interface pad; and a lid coupled to a second surface of the substrate, the lid forming at least two main chambers to maintain the at least two different colors of printing fluid. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 17 is the inclusion of the limitations of an assembly that includes wherein the lid has a depth within which are interior 
The primary reason for indicating allowable subject matter of claim 18 is the inclusion of the limitations of an assembly that includes gasket to seal a seam between the lid and substrate. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 19 is the inclusion of the limitations of an assembly that includes wherein the adhesive film has a number of cut-out portions through which the die ejects fluid. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
15.	Applicant's arguments filed 10/8/21 regarding rejection(s) of Claims 1-3 and 5-8 have been fully considered but they are not persuasive. In particular, applicant argument regarding the fluid allegedly being contained entirely inside the lid as taught by Chan et al. (p. 10 of the Remarks) is noted.  However, the liquid is not completely contained in foam 70a-70d, but delivered to the printhead 60 via openings 76a-76d and ports 64a-64d. The volume of ink contained in foam blocks 70a-70d is the volume in excess of that occupying the rest of the ink supply path, and can therefore be interpreted as overflow channels. Accordingly, the rejection(s) .
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853  



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853